Citation Nr: 1114484	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  03-21 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to March 1966.

With respect to the issue of entitlement to service connection for a low back disability, the issue is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2008.  The matter had come back before the Board on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in August 2006.  The matter was originally on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

With respect to the issue of entitlement to a TDIU, the Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, the Veteran has raised a claim of entitlement to a TDIU.

The Board notes that although the issue of entitlement to a TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  According to VA's General Counsel, the question of entitlement to a TDIU may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities that are the subject of the increased rating claim.  See VAOGCPREC 6-96.  See also 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2010) (VA General Counsel Opinions are binding on the Board).  
Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to a TDIU, and that issue has been added, as listed above. 

With respect to the issue of entitlement to increased evaluation for PTSD, the Veteran contends that the issue before the Board is entitlement to an initial increased evaluation for PTSD and that he appealed the original disability rating assignment in the May 2005 rating decision which granted service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with the initial rating assigned following a grant of service connection and dissatisfaction with determinations on later-filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In an April 2002 rating decision, service connection for PTSD was denied.  In October 2002, VA received the Veteran's request to add his lower back condition to a pending claim requesting service connection for PTSD.  In December 2002, the Veteran was advised that his claim for service connection for PTSD had been denied by an April 2002 rating decision.  In December 2002, the Veteran filed a Notice of Disagreement with the April 2002 rating decision; and in July 2003, perfected his appeal.  In a May 2005 rating decision, service connection for PTSD was established, and a 30 percent disability evaluation was assigned effected from January 10, 2002.  In September 2005, the RO received a VA Form 21-4138, Statement in Support of Claim, requesting "[r]eevaluation of my service connected disability that is currently rated at 30%.  Please review the attached medical records in support of my claim.  I contend that my condition is worse than the 30% rating."  

The Veteran contends that the September 2005 correspondence is a Notice of Disagreement (NOD) with the assigned 30 percent rating in the May 2005 rating decision.  Thus, the Board finds that the issue as to whether a timely NOD was submitted with respect to the 30 percent disability rating assigned in the May 2005 rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of entitlement to service connection for a low back disability, in October 2008, the Board remanded the issue for additional development.  Specifically, the Board directed that all VA outpatient treatment records pertaining to treatment for a low back disorder dated from 1970 to 2000 from the VA medical centers in Dallas and Bonham should be obtained and associated with the claims file and that if any of the above records have been retired to a federal records storage facility, all necessary follow-up efforts must be made to obtain the records, until it is clear from the responses received that further requests would be futile.  In November 2008, the Appeals management Center (AMC) requested all medical or treatment records for the Veteran for the period January 1, 1970 to December 31, 2000 for a low back disorder from Bonham and Dallas VAMCs.  In December 2008, AMC received a response from VAMC Bonham which stated, "These are all the medical records from 1970 to 2000 on [the Veteran] that I have access to.  He is a Dallas VAMC patient.  They may have records in storage on him."  The AMC also received a response from the North Texas Health Care System which stated, "A search of our files indicated that there are no records on [the Veteran] from 1970[]s.  We are not saying that he was not treated at this facility however, we are unable to locate any medical records from that time frame.  [The Veteran] has records in our system beginning the year of 1993 to the present. ..."  In addition, it was noted on that piece of correspondence that the author of the response said that the records from 1993 to the present would be mailed.

However, it does not appear that these records have been associated with the claims file.  The VCAA requires that attempts be made to obtain VA records unless it is futile.  Without a negative response from the VA Medical Center, it is not clear that further requests would be futile.

With respect to the issue of entitlement to increased evaluation for PTSD, in April 2008, the Veteran reported that he had been going to the Dallas VA for mental health treatment for eight years.  As the Veteran receives routine treatment at the VAMC in Dallas, all records of current psychiatric treatment should be obtained.  In reviewing the VA records in the file, the Board notes no records have been obtained since March 2008.

With respect to the issue of entitlement to a TDIU, this claim is inextricably intertwined with the claims being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his low back disorder or PTSD that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, in addition to records from VAMC Dallas from 1993 to 2000 for a low back disorder and from April 2008 to present for PTSD, should then be obtained and associated with the claims folder.  If any of the above records have been retired to a federal records storage facility, all necessary follow-up efforts must be made to obtain the records, until it is clear from the responses received that further requests would be futile.  If VA is unable to obtain any identified records, the AMC must notify the Veteran and identify the specific records VA was unable to obtain; briefly explain the efforts that were made to obtain those records; describe any further action to be taken with respect to the claim; and again notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  

2.  The case should again be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

